— In an ac*742tion to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (R. Doyle, J.), dated April 23, 2007, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of its motion for summary judgment dismissing the complaint, the defendant established its prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562-563 [1980]). In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, summary judgment was properly awarded to the defendant. Rivera, J.E, Miller, Angiolillo and Chambers, JJ., concur. [See 2007 NY Slip Op 31043(U).]